Citation Nr: 1421205	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1948 to April 1952 and November 1954 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  A review of the documents located in the Veterans' Benefits Management System indicates irrelevant documents.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had elected a hearing by videoconference in his substantive appeals for the above listed claims.  As such, a hearing was scheduled for April 2014.  In a document that was dated-stamped in February 2014, the Veteran requested that his hearing be rescheduled as he would be unable to attend a hearing in the early morning due to various medical difficulties.  This document was placed in the paper claims file after the Veteran was noted to have failed to appear for his April 2014 hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2013).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.


Accordingly, these matters are hereby REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  Specifically, the RO should coordinate with the Veteran regarding the scheduling of the hearing, as he is unable to attend early morning hearings due to medical reasons.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

